Citation Nr: 0201826	
Decision Date: 02/25/02    Archive Date: 03/05/02

DOCKET NO.  94-08 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to service connection for bilateral knee 
arthritis.

2.  Entitlement to service connection for arthritis of the 
lower spine.

3.  Entitlement to service connection for a disability 
manifested by polycythemia.

4.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from January 1975 to December 
1992.  He also had two years, one month and twenty-five days 
of prior active service.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of May 1993 by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Nashville, Tennessee.  The Board remanded the case for 
additional development in May 1996.  The case subsequently 
came under the jurisdiction of the RO in Washington DC.  


FINDINGS OF FACT

1.  All evidence necessary for review of the issues on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
his claim and the evidence necessary to substantiate his 
claims.

2.  The veteran does not currently have bilateral knee 
arthritis.  

3.  The veteran has arthritis of the lower spine which was 
first manifest in service.

4.  The veteran does not have a disability manifested by 
polycythemia.

5.  The veteran does not have a current diagnosis of 
hypertension.


CONCLUSIONS OF LAW

1.  Bilateral knee arthritis was not incurred in or 
aggravated by service, and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).

2.  Arthritis of the lower spine was incurred in service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2001).

3.  A disability manifested by polycythemia was not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).

4.  Hypertension was not incurred in or aggravated by 
service, and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001).  Second, the 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West Supp. 2001).

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claims.  The Board 
concludes the discussions in the rating decisions, the 
statement of the case (SOC), the supplemental statements of 
the case (SSOCs), and letters sent to the veteran informed 
him of the information and evidence needed to substantiate 
the claims and complied with the VA's notification 
requirements.  The RO also supplied the veteran with the 
applicable regulations in the SOC and SSOCs.  The basic 
elements for establishing service connection have remained 
unchanged despite the change in the law with respect to duty 
to assist and notification requirements.  The VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained.  The veteran has declined a hearing.  All relevant 
evidence identified by the veteran was obtained and 
considered.  The claims file contains the veteran's service 
medical records.  The post-service treatment records have 
also been obtained.  The veteran has been afforded a 
disability evaluation examination by the VA to assess the 
nature of his disabilities.  With regard to the adequacy of 
the examination, the Board notes that the examination report 
reflects that the examiner recorded the past medical history, 
noted the veteran's current complaints, conducted an 
examination, and offered appropriate assessments and 
diagnoses.  The RO attempted to schedule another examination, 
but the veteran failed to appear and his whereabouts could 
not subsequently be determined.  When a veteran fails to 
appear for an examination scheduled in connection with an 
original claim, the claim shall be rated based on the 
evidence of record.  See 38 C.F.R. § 3.655.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claims.  The Board 
finds that the service medical records, the examination 
report, and the other evidence of record provide sufficient 
information to adequately evaluate the veteran's claims.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.  

In the circumstances of this case, a remand to have the RO 
take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.  Taking 
these factors into consideration, there is no prejudice to 
the veteran in proceeding to consider the claims on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

I.  Entitlement To Service Connection For Bilateral Knee 
Arthritis.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001).  If a 
chronic disorder such as arthritis is manifest to a 
compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 (2001).  

The veteran's service medical records show that the veteran 
reported having bilateral hip and thigh pain in 1986.  X-ray 
results reportedly showed bilateral knee valgus, but no signs 
of arthritis or fractures.  

A service medical record dated in February 1986 shows that 
the veteran reported a complaint of hip pain, and also gave a 
history of having a bone scan two years earlier which had 
shown no findings in the hips but showed arthritis in the 
knees.  The treating physician noted that this was according 
to the patient, and that no records were available.  On 
examination, the knees were stable, non-tender, and Lachman's 
and McMurray's were negative.  A radiology report dated in 
February 1986 shows that X-rays of the veteran's knees were 
interpreted as being negative for arthritic changes.  A 
record dated in March 1986 shows that a bone scan was 
negative.  

A consultation report dated in January 1988 shows that the 
veteran was referred for a bone scan in connection with 
evidence of hip problems.  The whole body scan revealed no 
abnormal uptake in the entire skeletal system.  

The report of a medical history given by the veteran in April 
1992 shows that he reported having surgery on the right knee 
in 1978.  He said that he was currently having problems such 
as tightening and knocking.  He also reported having 
occasional swollen knees.  The report of a medical 
examination conducted at that time shows that clinical 
evaluation of the lower extremities was normal.  A right knee 
surgical scar was noted.  

The report of a medical history given by the veteran in 
September 1992 for the purpose of his separation from service 
shows that he denied having a trick or locked knee.  He 
stated that he had degenerative arthritis of multiple joints, 
but the specific joints affected were not stated.  The report 
of a medical examination conducted at that time shows that 
clinical evaluation of the lower extremities was normal.  

In reviewing the service medical records, the Board notes 
that there is no competent evidence of the presence of 
arthritis of the knees.  Such a disorder was only reported in 
the history given by the veteran.  

The post-service treatment records also do not contain any 
objective evidence of the presence of arthritis of the knees.  
The report of a disability evaluation examination conducted 
by the VA in April 1993 shows that the veteran's knees had no 
genu, varum or valgum abnormalities.  Flexion and extension 
were to 132 degrees on the right and to 136 degrees on the 
left.  Squatting was performed with difficulty.  Valgus and 
varus stress tests were negative.  Drawer tests were also 
negative.  The diagnoses did not include a disorder of the 
knees.   X-rays of the veteran's knees taken in connection 
with the VA examination were interpreted as being negative.  

The post-service treatment records are also negative for 
findings or a diagnosis of arthritis of the knees.  A VA 
treatment record dated in August 1993 reflects treatment for 
a low back strain and arthritis of the hips, but does not 
contain any mention of problems with the knees.  

In summary, the Board finds that there is no objective 
medical evidence to show that the veteran currently has 
arthritis involving either knee.  Although the veteran has 
given his own opinion that he has arthritis of the knees 
which began during service, the United States Court of 
Appeals for Veterans Claims (Court) has held that lay 
persons, such as the veteran, are not qualified to offer an 
opinion that requires medical knowledge, such as a diagnosis 
or an opinion as to the cause of a disability.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  Accordingly, 
the Board concludes that arthritis of the knees was not 
incurred in or aggravated by service, and may not be presumed 
to have been incurred in service.

II.  Entitlement To Service Connection For Arthritis Of The 
Lower Spine.

The veteran's service medical records include the report of a 
medical examination conducted in September 1992 for the 
purpose of his retirement which shows that the defects noted 
included degenerative arthritis of the low back and hips.  

The post service medical evidence is mixed with respect to 
whether the veteran has arthritis of the lower spine.  The 
report of a VA examination conducted in April 1993 shows that 
the veteran reported having pain in his lumbar spine.  
Following examination, a lumbar spine disorder was not 
diagnosed.  A VA radiology report dated in April 1993 shows 
that an X-ray of the veteran's spine was interpreted as being 
within normal limits except for a supernumerary lumbar 
vertebra.  

On the other hand, a VA medical treatment record dated in 
August 1993 shows that the veteran reported a complaint of 
lower back pain.  He stated that it started on the right side 
of his back a week earlier.  It was noted that it was of 
gradual onset with no injury.  On examination, there was 
paralumbar muscle spasm.  The assessment was DJD with muscle 
spasm.  

Resolving all reasonable doubt in favor of the veteran, the 
Board finds that the veteran has arthritis of the lower spine 
which was first manifest in service. Accordingly, the Board 
concludes that arthritis of the lower spine was incurred in 
service.

III.  Entitlement To Service Connection For Polycythemia.

The veteran's service medical records show that the veteran 
was referred to the hematology department for evaluation in 
September 1992.  It was noted that there was a history of 
rising hemoglobin and hematocrit in a smoker.  On the reverse 
side of the record it was noted that the approach would be to 
have the veteran stop smoking and see what happens to the 
hemoglobin and hematocrit.  It was noted that the duration of 
observation off smoking needed to be a relatively long due to 
the 120 life span of red cells.  A record dated in November 
1992 shows that the veteran admitted that he was still 
smoking.  As noted above, the veteran's separation from 
service was in December 1992.  Apparently, the evaluation of 
his blood test abnormalities was not completed prior to that 
time.  

The veteran was afforded a disability evaluation examination 
in April 1993.  In connection with the examination, he was 
afforded a blood test which showed that his red blood count 
was within normal limits, his hemoglobin was within normal 
limits, and his hematocrit was slightly elevated at 53.7 
versus a normal range of 42 to 52.  The VA examiner noted 
that the veteran had a history of having been found to have 
polycythemia in 1992.  No treatment had been rendered.  
Following examination, the examiner concluded that the 
objective findings were inadequate to support of diagnosis of 
polycythemia.  

A VA treatment record dated in March 1994 shows that the 
veteran had a history of increased hematocrit levels since 
1991.  His blood count on March 1994 had shown red blood 
count of 5.6, hemoglobin of 17.1, and hematocrit of 50.1.  He 
was referred to hematology.  There, it was noted that he had 
been a smoker over the last several months.  He reported that 
he felt fine without any complications.  The examiner 
concluded that the polycythemia was probably secondary to 
smoking and was stable.  

The Board notes that polycythemia is defined as an increase 
of red blood cells.  See Best v. Brown, 10 Vet. App. 322, 323 
(1997).  The Board finds that veteran's abnormal blood test 
results have been attributed to smoking, and he does not 
currently have an underlying disability.  A service-
connection claim must be accompanied by evidence which 
establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  
Accordingly, the Board finds that a disability manifested by 
polycythemia was not incurred in or aggravated by service.

IV.  Entitlement To Service Connection For Hypertension.

The veteran's service medical records show that his blood 
pressure was monitored on several occasions such as in 
September 1987 and August 1988.  However, the service medical 
records do not contain a diagnosis of hypertension.  A record 
dated in August 1988 shows that on the final day of the 5 day 
check the assessment was BP appears normal.  A note on the 
other side of the record indicates that the mean blood 
pressure had been 124/87.  The assessment was non-
hypertensive.  

The report of a medical history given by the veteran in 
September 1992 for the purpose of his separation from service 
shows that he denied having a history of hypertension, and 
reported that he was not taking any medication.  The report 
of a medical examination conducted at that time shows that 
his blood pressure reading was 132/90.  The defects noted did 
not include hypertension.  

The report of an examination conducted by the VA in April 
1993 shows that the veteran alleged impairment due to 
hypertension.  On examination, his blood pressure sitting was 
150/92, lying was 140/90, and standing was 140/94.  The 
examiner concluded that the clinical information was 
inadequate to support a diagnosis of sustained hypertension.  

The veteran's post service treatment records also do not 
contain a diagnosis of hypertension.  A record dated in July 
1998 shows that the veteran's blood pressure was again 
monitored; however, there is no indication that the 
monitoring resulted in a diagnosis of hypertension. 

In summary, the veteran does not have a current diagnosis of 
hypertension.  Accordingly, the Board concludes that 
hypertension was not incurred in or aggravated by service, 
and may not be presumed to have been incurred in service.


ORDER

1.  Service connection for bilateral knee arthritis is 
denied.

2.  Service connection for arthritis of the lower spine is 
granted.

3.  Service connection for a disability manifested by 
polycythemia is denied.

4.  Service connection for hypertension is denied.


		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

